Citation Nr: 0201576
Decision Date: 02/15/02	Archive Date: 05/09/02

DOCKET NO. 95-38 414               DATE FEB 15, 2002

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for additional disability, to include headaches, blurred
vision, a liver disorder, and empty sella syndrome, claimed as
results of Prolixin injections administered by the Department of
Veterans Affairs.

REPRESENTATION

Appellant represented by: Mark R. Lippman, Attorney

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

James A. Frost, Counsel 

INTRODUCTION

The veteran served on active duty from April 1974 to July 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from an
August 1995 rating decision of the St. Petersburg, Florida,
Department of Veterans Affairs (VA), Regional Office (RO), which
denied entitlement to compensation pursuant to 38 U.S.C.A. 1151 for
multiple disabilities. In April 1996, the veteran testified at a
personal hearing at the RO. In September 1999, the RO issued a
rating action which granted entitlement to compensation pursuant to
38 U.S.C.A. 1151 for bilateral mastectomies; the denial of
compensation for the above-noted disorders was confirmed.

In a decision of August 4, 2000, the Board denied the veteran's
claim on appeal. The veteran appealed the Board's decision to the
United States Court of Appeals for Veterans Claims (Court), which,
upon a motion by the Secretary of Veterans Affairs, vacated the
Board's decision and remanded the matter to the Board for
consideration of the applicability of the Veterans Claims
Assistance Act of 2000.

FINDINGS OF FACT

1. Between 1988 and 1991, the veteran was injected with Prolixin by
VA for the treatment of his paranoid schizophrenia.

2. The veteran developed empty sella syndrome, with headaches and
blurred vision.

2 -

3. The veteran's diagnosed empty sella syndrome with headaches and
blurred vision is not the result of VA treatment.

4. The veteran does not have liver disease.

CONCLUSION OF LAW

Additional disability has not been shown to be the result of VA
treatment within the meaning of the applicable laws and
regulations. 38 U.S.C.A. 1151 (West 1991); 38 C.F.R. 3.358 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans Claims
Assistance Act of 2000 (VCAA) became law. The VCAA applies to all
pending claims for VA benefits and provides that VA shall make
reasonable efforts to assist a claimant in obtaining evidence
necessary to substantiate the claimant's claim for a benefit under
a law administered by VA. The VCAA also provides that VA shall
notify the claimant of any information, and any medical or lay
evidence not previously provided to VA, which is necessary to
substantiate the claim. In the instant case, the Board finds that
VA has complied with the requirements of the statute. The veteran
has not identified any evidence which may be pertinent to his claim
which the RO has not obtained and considered. The RO and the Board
have notified the veteran of the requirements in law to establish
entitlement to compensation under 38 U.S.C.A. 1151 for additional
disability as a result of VA treatment. In addition, the veteran
was afforded an examination to determine whether his complaints
were related to Prolixin injections administered by VA. The Board
concludes that all reasonable efforts were made by VA to obtain
evidence necessary to substantiate the veteran's claim and that the
notice provisions of the VCAA have been complied with. The Board
will, therefore, proceed to consider the veteran's claim on the
merits. See Veterans Claims Assistance Act of 2000, 38 U.S.C. 5103,
5103A

- 3 -

(West Supp. 2001)  66 Fed. Reg. 45,620, 45,63 0 (Aug. 29, 2001)
(codified at 38 C.F.R. 3.102, 3.156(a), 3.159, and 3.326(a)).

When a veteran suffers additional disability or death as the result
of training, hospital care, medical or surgical treatment, or an
examination furnished by VA, disability compensation shall be
awarded in the same manner as if such additional disability or
death were service-connected. 38 U.S.C.A. 1151 (West 1991 & Supp.
2001); 38 C.F.R. 3.358 (2000). For claims filed prior to October 1,
1997, a claimant is not required to show fault or negligence in
medical treatment. See Brown v. Gardner, 115, S.Ct. 552 (1994), but
see 38 U.S.C.A. 1151 (West 1991 & Supp. 2001) (indicating that a
showing of negligence or fault is necessary for recovery for claims
filed on or after October 1, 1997).

In determining that additional disability exists, the veteran's
physical condition immediately prior to the disease or injury upon
which the claim for compensation is based will be compared with the
subsequent physical condition resulting from the disease or injury.
38 C.F.R. 3.358(b)(1) (2000). Compensation will not be payable for
the continuance or natural progress of diseases or injuries for
which hospitalization or treatment was authorized. 38 C.F.R.
3.358(b)(2) (2000).

Several conditions govern the determination of whether any
additional disability resulted from VA hospitalization or
treatment. First, it is necessary for the veteran to show that
additional disability is actually the result of such disease or
injury or an aggravation of an existing disease or injury suffered
as the result of hospitalization or medical treatment and not
merely coincidental therewith. The mere fact of aggravation alone
will not suffice to make the disability compensable in the absence
of proof that it resulted from disease or injury or an aggravation
of an existing disease or injury suffered as the result of
training, hospitalization, an examination, or medical or surgical
treatment. 38 C.F.R. 3.358(c)(1) and (2) (2000). Second,
compensation is not payable for the necessary consequences of
medical or surgical treatment properly administered with the
express or implied consent of the veteran. "Necessary consequences"
are those which are certain to result from, or were

- 4 -

intended to result from, the examination or treatment administered.
38 C.F.R. 3.358(c)(3) (2000).

In the instant case, a review of the claims file revealed that the
veteran has been diagnosed with paranoid schizophrenia. In August
1988, he was hospitalized after he had become acutely psychotic.
During this hospitalization, he was medicated with Haldol, which
was discontinued because of side-effects, and Librium. Prior to his
discharge, arrangements were made for follow-up treatment with his
private psychiatrist. Two days before his release from the
hospital, he received an injection of Prolixin Deconoate from his
private psychiatrist.

VA outpatient treatment records indicated that the veteran was seen
on June 27, 1990 at the Prolixin clinic. The following month, he
was treated with Prolixin and Cogentin. His last treatment at the
Prolixin clinic was on April 5, 1991. A February 1992 MRI of the
brain showed findings consistent with empty sella syndrome.

The veteran was admitted to a VA facility between March 10 and 19,
1993 due to combative and uncooperative behavior. He had
discontinued his medications and was not eating or drinking. He had
not sought treatment since October 1991. He was placed on Haldol,
Ativan and Cogentin. His compliance with these medications after
his discharge was felt to be unlikely because of his belief that he
did not need medications. He was re-admitted in May 1993, after
being found by the police. He was continued on Haldol, Ativan and
Cogentin. After receiving his medications, he became cooperative
and pleasant, but persisted in his belief that the past treatment
with Prolixin had "blown up" his brain and had caused his empty
sella syndrome.

A June 1995 VA examination report indicated that the veteran did
have empty sella syndrome. Headaches and blurred vision were noted
to be related to this syndrome. It was noted that three years after
discontinuing treatment with Prolixin, he had developed complaints
of blurred vision and headaches.

5 -

In August 1995, the veteran's private physician indicated his
belief that the veteran's anti-psychotics caused most of his
problems, not just having empty sella syndrome.

In April 1996, the veteran testified at a personal hearing at the
RO. He stated that his blurred vision would come and go about 4 to
5 times per day, and that each episode would last several hours. He
also indicated that he had daily headaches, which would start in
the morning and which would get progressively worse during the day.
He also claimed that he had a liver condition; this made certain
foods intolerable to him.

On April 10, 1996, the veteran's private physician submitted a
statement in which it was noted that the veteran had
hyperprolactin. He had headaches and visual disturbances which
could be caused by medications such as Prolixin.

In September 1997, the veteran was examined by VA. This report
noted that he had been treated with Prolixin between 1988 and
approximately 1991. He was subsequently found to suffer from empty
sella syndrome. The examiner noted that a liver panel conducted in
July 1997 had shown no evidence of hepatic dysfunction. He
complained of daily headaches, which began in the morning and got
worse throughout the day. The objective examination noted that his
liver was not enlarged on percussion or palpation. The diagnoses
were hyperprolactinemia with empty sella and no evidence of acute
or chronic liver disease. A pituitary examination noted that a
current NM of the skull showed no evidence of acute intracranial
pathology. His prolactin was elevated. He again complained of
headaches, which he indicated occurred on a daily basis. The
examiner rendered an opinion that the veteran's empty sella
syndrome was not the result of his Prolixin treatments; it was also
opined that his headaches and blurred vision were not related to
the Prolixin injections. The examiner also commented that there was
no evidence of acute or chronic liver disease. An addendum made
after a complete review of the record did not alter the opinions of
the VA examiner. A March 1999 examination addendum by a VA Chief of
Endocrinology again noted that the veteran's empty sella syndrome
was not related to any of his medications. (The Board notes that
the VA

- 6 -

physicians answered the questions posed in the Board's remand of
July 1997 and there was thus compliance with the holding of Stegall
v. West, 11 Vet. App. 268, 271 (1998).)

After a careful review of the evidence of record, the Board finds
that compensation pursuant to 38 U.S.C.A. 1151 for headaches,
blurred vision, a liver condition and empty sella syndrome, claimed
as the result of Prolixin injections, is not warranted. The
evidence clearly showed that the veteran did receive Prolixin
treatments from VA between 1988 and 1991. In 1992, he was noted to
have empty sella syndrome with related headaches and blurred
vision. While the veteran's treating physician had suggested that
there might be a connection, an extensive VA examination, which
included a review of the entire medical record, clearly found that
there was no relationship between his VA-prescribed medications and
the later development of empty sella syndrome with headaches and
blurred vision. It was also noted that there was no evidence of any
acute or chronic liver disease which could be related to the
treatment provided by VA. The Board finds that the statements by
the veteran's private physician have little probative value,
because he only spoke in terms of what could be and did not state
a definite opinion as to the etiology of the veteran's claimed
disabilities. While the veteran believes that there is a connection
between his Prolixin treatment and his claimed disorders, he is not
competent, as a layperson, to render an opinion as to medical
diagnosis or causation. See Espiritu v. Derwinski, 2 Vet. App. 492
(1992).

In support of the veteran's claim, his representative submitted an
excerpt from the Physicians' Desk Reference (PDR) pertaining to
Prolixin. The representative has pointed out that the PDR entry for
Prolixin states that liver damage manifested by cholestatic
jaundice may be encountered during the first months of therapy with
Prolixin. The Board finds that the PDR information has no probative
value in the veteran's case. There is no medical evidence in this
case that the veteran suffered any liver damage at any time during
the pendency of his appeal. Furthermore, the PDR entry indicates
only that some patients developed liver damage after months of
taking Prolixin and the record shows that the veteran did not take
Prolixin for months. In any event, the Court has held that generic
statements in medical articles

- 7 -

which are inconclusive as to the medical issue in an individual
veteran's case, lack probative value. See Sacks v. West, 11 Vet.
App. 314, 316-7 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463
(1996). Because the PDR entry submitted by the representative
contains no medical evidence specific to the veteran, it does not
provide a basis on which compensation under 38 U.S.C.A. 1151 might
be awarded.

In conclusion, the Board finds that the preponderance of the
evidence is against the veteran's claim for compensation pursuant
to 38 U.S.C.A. 1151 for headaches, blurred vision, a liver
condition and empty sella syndrome, claimed as the result of
Prolixin injections provided by VA. As the preponderance of the
evidence is against the veteran's claim, the benefit of the doubt
doctrine does not apply. 38 U.S.C.A. 5107(b) (West 1991 & Supp.
2001).

ORDER

Compensation under the provisions of 38 U.S.C.A. 1151 for
additional disability, to include headaches, blurred vision, a
liver disorder, and empty sella syndrome, claimed as results of
Prolixin injections administered by VA, is denied.

L. M. Barnard 
Acting Member, Board of Veterans' Appeals

8 - 



